UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7479



JERRY R. MEADE,

                                                 Plaintiff - Appellant,

             versus


CAROLE   WALLACE, Warden;  D.  L.  GRAHAM,
Assistant Warden; BRADEN FOM, Food Service
Supervisor,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-850)


Submitted:    January 27, 2005               Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry R. Meade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jerry   R.   Meade   appeals    the   district      court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.   §    1997e(a)    (2000).     Because      Meade   did    not   exhaust

administrative remedies, the court’s dismissal of the action,

without prejudice, was not an abuse of discretion. Accordingly, we

affirm the district court’s order.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                    - 2 -